21-10529-shl   Doc 54-3   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit C
                                    Pg 1 of 6
21-10529-shl   Doc 54-3   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit C
                                    Pg 2 of 6
21-10529-shl   Doc 54-3   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit C
                                    Pg 3 of 6
21-10529-shl   Doc 54-3   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit C
                                    Pg 4 of 6
21-10529-shl   Doc 54-3   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit C
                                    Pg 5 of 6
21-10529-shl   Doc 54-3   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit C
                                    Pg 6 of 6
